Case 1:19-cr-00372-LMB Document 3 Filed 12/17/19 Page 1 of 1 PagelD# 3

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the
Eastern District of Virginia

 

 

ee UNITED STATES a)
Plaintiff )
Vv. ) Case No. 1:19CR372-LMB
WILLIAM KINSEL )
Defendant )
APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record
I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

pro bono co-counsel for the defendant.

Date: 12/16/2019

 

Caily Reilly Knapp, VA Bar # 86007
Printed name and bar number
Baker Botts LLP
1299 Pennsylvania Ave., NW
Washington, DC 20004

 

 

Address

Cailyn.Reilly.|Knapp@bakerbotts.com

E-mail address

(202) 639-7773
Telephone number

(202) 585-4062
FAX number
